      Case: 1:20-cv-02242 Document #: 1 Filed: 04/09/20 Page 1 of 32 PageID #:1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

THE JAMES STREIBICH REVOCABLE                  )
TRUST OF 2002, an Illinois Trust,              )
individually, and derivatively, on behalf of   )
FOLDING LIGHT, LLC, a Delaware                 )
Limited Liability Company,                     )
                                               )
               Plaintiffs,                     )
                                               )
       v.                                      )   No.
                                               )
BROCK H. FLAGSTAD, an individual;              )
OXFORD MARKETING PARTNERS,                     )
LLC, a Delaware Limited Liability              )
Company; OXFORD MEDIA, LLC, an                 )
Illinois Limited Liability Company;            )
OXFORD TAX PARTNERS, LLC, an                   )
Illinois Limited Liability Company;            )
OXFORD FG, LLC, an Illinois Limited            )
Liability Company; OXFORD GP, LLC,             )
an Illinois Limited Liability Company;         )
FINANCIAL FREEDOM ADVISORS,                    )
LLC, an Illinois Limited Liability             )
Company; and CLOVERPOINT                       )
PARTNERS, LLC, an Illinois Limited             )
Liability Company;                             )
                                               )
               Defendants.                     )

                COMPLAINT FOR INJUNCTIVE RELIEF, DAMAGES,
                     AND APPOINTMENT OF A RECEIVER

       Plaintiff, THE JAMES STREIBICH REVOCABLE TRUST OF 2002, an Illinois Trust,

individually (“the Trust”), and derivatively, on behalf of FOLDING LIGHT, LLC, a Delaware

Limited Liability Company (“Folding Light”) (hereinafter collectively “the Plaintiffs”), by its

attorneys, Sheppard, Mullin, Richter & Hampton, LLP, for its Complaint for Injunctive Relief,

Damages and Appointment of a Receiver, against the Defendants BROCK H. FLAGSTAD

(“Flagstad”), OXFORD MARKETING PARTNERS, LLC (“Oxford Marketing”), OXFORD
                                  -1-
     Case: 1:20-cv-02242 Document #: 1 Filed: 04/09/20 Page 2 of 32 PageID #:2




MEDIA, LLC (“Oxford Media”), OXFORD TAX PARTNERS, LLC (“Oxford Tax”), OXFORD

FG, LLC (“Oxford FG”), OXFORD GP, LLC (“Oxford GP”) (hereinafter collectively referred to

herein     as   “Oxford”),   FINANCIAL        FREEDOM        ADVISORS,       LLC   (“FFA”);    and

CLOVERPOINT PARTNERS, LLC (“Cloverpoint”) (collectively, “the Defendants”), allege as

follows:

                                    NATURE OF THE CASE

1.       This action arises out of Defendants’ scheme to defraud the Trust of over $2,000,000.00

         by inducing the Trust to invest in Folding Light to provide it with trading capital for

         crypto currency and securities trading. Instead, Flagstad converted Trust funds for his

         own personal use and benefit. In order to secure the monies from the Trust, Flagstad

         falsely represented that an investment from the Trust would be used as trading capital for

         Folding Light’s E-mini futures, U.S. Treasury and crypto currency trades. Flagstad

         represented engaging in “live” trading was critical to Folding Light’s ability to

         demonstrate that its proprietary trading platform was viable and would generate actual

         returns. Without active trading, Folding Light would not be able to attract significant

         additional outside capital to build the business. However, with active trading, Flagstad

         represented it would be able to attain significant growth and returns.

2.       The Trust, based upon Flagstad’s representations, invested $2,000,000 into Folding

         Light. Flagstad, however, ended up siphoning trading capital the Trust invested with

         Folding Light to outside banking accounts and his other ventures, including Oxford,

         Financial Freedom Advisors and Cloverpoint. The Trust brings this action individually,

         and derivatively on behalf of Folding Light, both of whom have been irreparably

         damaged as a result of Flagstad’s unlawful conduct for violations of Section 1962(c) of

                                                 -2-
     Case: 1:20-cv-02242 Document #: 1 Filed: 04/09/20 Page 3 of 32 PageID #:3




      the Racketeer Influenced and Corrupt Organizations Act (“RICO”), 18 U.S.C. § 1962(c)

      (Count I), Conspiracy to Violate Section 1962(c) of RICO, 18 U.S.C. § 1962(d)

      (Count II), Common Law Fraud (Count III), Conversion/Theft (Count IV), Breach of

      Fiduciary Duty (Count V), Breach of Contract (Count VI), Civil Conspiracy (VII), and

      for an Accounting (VIII).

                                          PARTIES

3.    Plaintiff The James Streibich Revocable Trust of 2002, (“the Trust”) is an Illinois Trust,

      with its principal office located in Chicago, Illinois. The Trust maintains a membership

      interest in Folding Light.

4.    Plaintiff Folding Light, LLC, (“Folding Light”) is a Delaware Limited Liability

      Company, with its principal place of business located in Chicago, Illinois at 215 W. Ohio

      Street.

5.    Defendant Brock Flagstad (“Flagstad”) is an individual domiciled in Sea Island, Georgia.

      Flagstad maintains a membership in Folding Light and acts as its Lead Manager.

6.    Defendant Oxford Marketing Partners, LLC is a limited liability company organized

      under the laws of the state of Delaware with its principal place of business located in

      Chicago, Illinois at 215 W. Ohio Street. Flagstad is a member of and controls Oxford

      Marketing Partners, LLC.

7.    Oxford Media, LLC is a limited liability company organized under the laws of the state

      of Illinois with its principal place of business located in Chicago, Illinois at 215 W. Ohio

      Street. Flagstad is a member of and controls Oxford Media, LLC.




                                              -3-
      Case: 1:20-cv-02242 Document #: 1 Filed: 04/09/20 Page 4 of 32 PageID #:4




8.     Oxford Tax Partners, LLC is a limited liability company organized under the laws of the

       state of Illinois with its principal place of business located in Chicago, Illinois at 215 W.

       Ohio Street. Flagstad is a member of and controls Oxford Tax Partners, LLC.

9.     Oxford FG, LLC is a limited liability company organized under the laws of the state of

       Illinois with its principal place of business located in Chicago, Illinois at 215 W. Ohio

       Street. Flagstad is a member of and controls Oxford FG, LLC.

10.    Oxford GP, LLC is a limited liability company organized under the laws of the state of

       Illinois with its principal place of business located in Chicago, Illinois at 215 W. Ohio

       Street. Flagstad is a member of and controls Oxford GP, LLC.

11.    Financial Freedom Advisors, LLC (“FFA”) is a limited liability company organized

       under the laws of the state of Illinois with its principal place of business located in

       Chicago, Illinois at 215 W. Ohio Street. Flagstad is a member of and controls Financial

       Freedom Advisors, LLC.

12.    Cloverpoint Partners, LLC (“Cloverpoint”) is a limited liability company organized under

       the laws of the state of Illinois with its principal place of business located in Chicago,

       Illinois at 215 W. Ohio Street.      Flagstad is a member of and controls Cloverpoint

       Partners, LLC.

                                JURISDICTION AND VENUE

13.    Original jurisdiction over this matter exists pursuant to 28 U.S.C. § 1331 and 18 U.S.C.

       § 1964(c). The Court also has supplemental jurisdiction over Plaintiffs’ claims arising

       under state law pursuant to 28 U.S.C. § 1367.




                                                -4-
      Case: 1:20-cv-02242 Document #: 1 Filed: 04/09/20 Page 5 of 32 PageID #:5




14.    Venue of this action is proper in this District pursuant to 28 U.S.C. § 1391(b)(2) because

       a substantial part of the events or omissions giving rise to the claims alleged herein

       occurred in this District.

                   FACTUAL ALLEGATIONS COMMON TO ALL COUNTS

15.    Flagstad has started numerous limited liability companies (“Flagstad Companies”) in

       Chicago – most, if not all, of which are located at the same address of 215 West Ohio

       Street. Upon information and belief, Flagstad Companies also share the same accountant

       and law firm for advisory services. Flagstad furthermore is the dominant member of each

       Flagstad Company and he maintains control of all financial accounts and matters.

16.    Flagstad has solicited millions of dollars in private equity funds for Flagstad Companies

       from numerous prominent Chicago-area investors. Flagstad’s common business model is

       to start a company that purportedly develops a revenue stream through the collection

       and/or sale of data. Flagstad Companies include a variety of industry sectors, including

       healthcare and tax. Upon information and belief, once formed, Flagstad then seeks out

       millions of dollars in investment capital with the promise of rapid growth and above

       market returns to investors. Flagstad’s Companies all take the form of either Delaware or

       Illinois limited liability companies. Most, if not all, do business in Chicago from the

       same offices located at 215 West Ohio Street. Flagstad Companies also share the same

       law and accounting firms for advisory services.

17.    Upon information and belief, the web of Flagstad Companies include:

               •       Folding Light, LLC (SOS File No. 06762271)

               •       Folding Light, LLC (SOS File No. 07037198)

               •       Folding Light BC, LLC (SOS File No. 07036809)

                                              -5-
      Case: 1:20-cv-02242 Document #: 1 Filed: 04/09/20 Page 6 of 32 PageID #:6




              •      Folding Light, FX LLC (SOS File No. 07036787)

              •      Oxford Marketing Partners, LLC (SOS File No. 07036418)

              •      Oxford Media, LLC (SOS File No. 07389493)

              •      Oxford Tax Partners, LLC (SOS File No. 05327865)

              •      Oxford FG, LLC (SOS File No. 07389566)

              •      Oxford GP, LLC (SOS File No. 07956983)

              •      Financial Freedom Advisors (SOS File No. 04225376)

              •      In Parallel, LLC (SOS File No. 03399729)

              •      Two Screens Media, LLC (SOS File No. 05132436)

              •      Press Media Group, LLC (SOS File No. 05902665)

              •      Channel Clarity Holdings, LLC (SOS File No. 04164334)

              •      Channel Clarity Holdings, Inc. (SOS File No. 64272624)

              •      Brookside Capital, LLC (SOS File No. 07046855)

              •      Cloverpoint Partners, LLC (SOS File No. 04225414)

                                 FLAGSTAD’S SWINDLE

18.    On or about May 2018, Flagstad approached the Trust through its Trustee James

       Streibich (“Streibich”) to solicit an investment in Folding Light. Flagstad represented

       that Folding Light had developed a proprietary financial trading platform to trade

       securities and bitcoin and other crypto-based currencies.     Flagstad represented that

       Folding Light’s proprietary trading platform for block chain currency trading was unique

       in the Financial Technology (“Fin Tech”) industry. He further represented to the Trust

       that Folding Light was looking for trading capital in order to activate its trading

       strategies. With trading capital it could validate its business model and build Folding
                                             -6-
      Case: 1:20-cv-02242 Document #: 1 Filed: 04/09/20 Page 7 of 32 PageID #:7




       Light into a significant market participant. Flagstad represented that trading platform

       “back testing” had demonstrated significant financial returns. And, with the trading

       capital from the Trust, Folding Light could demonstrate actual returns which would allow

       it to: 1) attract significant additional outside private equity investment, and 2) be able to

       leverage the trading capital at multiple times its value.

19.    Flagstad represented and warranted to the Trust that, in exchange for an investment of

       $2,000,000 to be used for trading capital, the Trust would acquire a preferred interest in

       Folding Light. Flagstad further represented and warranted that the Trust funds received

       would be used only for Folding Light trading capital. As recently as January 29, 2020

       during a conference call with Streibich, and Flagstad’s attorney Stan Sneeringer, Flagstad

       reaffirmed that the Trust’s capital was to be used only for trading capital when he

       explained the rationale behind the creation of the Trust’s $743,000 Promissory Note

       Folding Light owed to the Trust.

20.    The Trust, through its Trustee, Streibich, told Flagstad that the Trust was interested in

       investing in Folding Light to provide trading capital in response to Flagstad’s

       representations. Flagstad reaffirmed his promise that the Trust’s funds would only be

       used for trading capital, not to fund Folding Light business expenses, and that business

       expenses were the responsibility of himself and Folding Light Member, Kasey Klaas. In

       May 2018, the Trust, in reliance upon Flagstad’s representations and warranties, invested

       $2,000,000 into Folding Light. The Trust received in exchange a membership interest in

       the form of preferred capital in Folding Light.

21.    Upon information and belief, only a matter of weeks after the Trust’s investment,

       Flagstad began siphoning money from Folding Light’s account to himself and to Flagstad

                                                -7-
      Case: 1:20-cv-02242 Document #: 1 Filed: 04/09/20 Page 8 of 32 PageID #:8




       Company FFA. Upon information and belief as of this filing, between June 1 and July

       24, 2018, Flagstad took $340,000 of Folding Light cash and transferred it to himself and

       FFA. In the Fall of 2018, the Folding Light trading team and other members departed to

       start a competing trading company. Folding Light thereafter filed suit against former

       Folding Light Members and employees, including Kasey Klaas, in the United States

       District Court for the Northern District of Illinois. See Folding Light, LLC v. Kasey

       Klaas, et al., Case No. 1:19-cv-03949 (N.D. Ill. filed June 12, 2019). The Defendants

       responded with counterclaims against Flagstad for conversion and breach of fiduciary

       duty. The counterclaims allege that Flagstad converted over $340,000 from Folding

       Light and transferred the funds to a Flagstad Company FFA.

22.    The Trust, upon learning of the counterclaim against Flagstad, inquired of the claim.

       Flagstad denied converting funds and represented that the counter claimants did not

       understand accounting. With financial trading on hold due to the abrupt departure of

       Folding Light’s trading team and funds in Folding’s Light’s account, Flagstad

       approached Streibich regarding establishing a Revolving Credit Line of $200,000 with

       Folding Light then loaning up to this amount to Flagstad’s Company Oxford Marketing

       Partners. Streibich agreed to this loan to Oxford Marketing Partners with the inclusion of

       interest payable on a monthly basis to Folding Light. On information and belief, Flagstad

       and Oxford Marketing Partners made the first four interest payments but have not made

       any further payments, and have not returned the $200,000 principal to Folding Light.

       Instead, upon information and belief, Oxford Marketing Partners has kept the Folding

       Light funds for its own personal use and benefit along with Flagstad.




                                              -8-
      Case: 1:20-cv-02242 Document #: 1 Filed: 04/09/20 Page 9 of 32 PageID #:9




23.    In the summer of 2019, Flagstad moved his residence from Chicago to Sea Island,

       Georgia. Folding Light was no longer operational and remained embroiled a dispute with

       its former trading team and Folding Light Members. With Flagstad’s move to Georgia,

       the Trust was finding it difficult to receive information from him regarding Folding

       Light’s finances. Flagstad became increasing unavailable to discuss Folding Light and

       repeatedly ignored the Trust’s requests for updated Company reports regarding its

       financial affairs.

      FLAGSTAD’S CONTINUED EMBEZZLEMENT FROM FOLDING LIGHT

24.    Flagstad has a rapacious personal need for cash to support his lavish lifestyle of private

       jets and expensive cars. Upon information and belief, his cash needs exceeded any

       compensation he received from Oxford or his other sources of income. To meet his

       personal spending, Flagstad has been systematically and secretly taking hundreds of

       thousands of dollars in cash from Folding Light and diverting it to bank accounts outside

       of Folding Light including Oxford, FFA and Cloverpoint.

25.    Upon information and belief, Flagstad most recently may have created phony invoices

       and/or expense records to substantiate the hundreds of thousands of dollars he transferred

       from Folding Light to Oxford. Since Flagstad retains complete control over Folding

       Light’s books and records, the Trust has little to no understanding of the Company’s

       financial affairs. And despite the Trust’s repeated requests to review Folding Light’s

       books and records, Flagstad has refused to produce them and/or to provide an accounting

       of the use of Folding Light assets.

26.    The Trust in late 2019 persisted in seeking financial information regarding Folding Light

       from Flagstad, without success. With Flagstad’s failures to communicate to the Trust, its

                                              -9-
      Case: 1:20-cv-02242 Document #: 1 Filed: 04/09/20 Page 10 of 32 PageID #:10




        concern and suspicion of Flagstad increased. As a result, in February 2020 Streibich

        decided to go directly to one bank where he knew Folding Light maintained an account.

        He was able to obtain partial banking information that startingly revealed that Flagstad—

        beginning as early as January 2019 and without notifying Folding Light Members,

        notifying the management committee, providing collateral, or requesting the Trust’s

        consent for a related party transaction as was done just one month prior for the Revolving

        Line of Credit Line—made at least $849,000 in unauthorized secret cash wire transfers

        from Folding Light to bank accounts outside of Folding Light which Flagstad controls.

        Flagstad has refused to provide a justification for his purloining of Folding Light cash.

27.     The partial bank records that were recovered reveal Flagstad’s illegal cash wire transfers

        from Folding Light in the following stunning amounts:

                                 Date            Account         Amount ($)

                               06-04-19            4494               50,000

                               06-05-19            4494               25,000

                               06-14-19            4494              125,000

                               06-24-19            4494              100,000

                               07-01-19            4494              100,000

                               08-15-19            4494               44,269

                               08-27-19            1146               50,000

                               09-17-19            4494              100,000

                               10-21-19            4494               25,000

                               11-13-19            1146               16,332

                               11-18-19            4494               25,000

                               11-20-19            4494               15,000

                                                -10-
      Case: 1:20-cv-02242 Document #: 1 Filed: 04/09/20 Page 11 of 32 PageID #:11




                               12-02-19           4494               25,000

                               12-10-19           4494               15,000

                               12-16-19           4494               40,000

                               12-19-19           4494                 7,500

                               01-09-20           4494               50,000

                               01-16-20           4494               21,000

                               02-07-20           4494               15,000

                                                                $849,100.73



28.     Upon information and belief, Flagstad stole Folding Light funds in order to funnel cash

        through Oxford into his own pockets to feed his lavish life style and maintain his image

        with private equity investors in Flagstad Companies. Flagstad’s conversion of Folding

        Light cash from the Trust and Folding Light is a breach of his fiduciary duty owed to the

        Trust and Folding Light.

                                           COUNT I
                            (Violation of RICO, 18 U.S.C. § 1962(c))

29.     The Trust and Folding Light reallege paragraphs 1 through 28 as though fully set forth

        herein.

30.     The Racketeer Influenced and Corrupt Organizations Act (“RICO”) makes it unlawful

        “for any person through a pattern of racketeering activity . . . to acquire or maintain,

        directly or indirectly, any interest in or control of any enterprise which is engaged in, or

        the activities of which affected, interstate or foreign commerce.” 18 U.S.C. § 1962(c).




                                                -11-
      Case: 1:20-cv-02242 Document #: 1 Filed: 04/09/20 Page 12 of 32 PageID #:12




31.     Each Defendant is a “person” within the meaning of 18 U.S.C. § 1961(3) who conducted

        or participated, directly or indirectly, in the affairs of the enterprise through a pattern of

        racketeering activity in violation of 18 U.S.C. § 1962(c).

32.     The Defendants constitute an “enterprise” within the meaning of 18 U.S.C. § 1961(4)

        because their association furnished a vehicle for the commission of at least two predicate

        acts of racketeering activity enumerated in 18 U.S.C. § 1961(1)(B) (“the Enterprise”).

33.     The Enterprise has an ascertainable, legitimate, and ongoing structure separate and apart

        from that inherent in the pattern of racketeering activity that the Defendants engaged in.

        Flagstad, Oxford, FFA, and Cloverpoint are persons distinct from the Enterprise.

34.     At all relevant times, each of the Defendants was associated with the Enterprise, exerted

        control over the Enterprise, and participated directly or indirectly in the operation and

        management of the affairs of the Enterprise.

35.     The Enterprise engaged in and affected interstate commerce through the use of the mails

        and wires to communicate through telephone, e-mail and to transfer assets and funds

        between persons in the Enterprise.

36.     The Defendants’ committed several acts that constituted an unlawful scheme or artifice of

        racketeering intended to defraud, or to obtain money or property through false or

        fraudulent pretenses, representations, or promises, in violation of 18 U.S.C. § 1341 (mail

        fraud), 1343 (wire fraud), and 2314 (interstate transportation of stolen property).

37.     The Defendants conducted and participated in the affairs of the Enterprise through a

        pattern of racketeering activity that includes acts indictable under 18 U.S.C. §§ 1341

        (mail fraud), 1343 (wire fraud), and 2314 (interstate transportation of stolen property), as

        described herein.

                                                -12-
      Case: 1:20-cv-02242 Document #: 1 Filed: 04/09/20 Page 13 of 32 PageID #:13




38.     The mails and wires were used on numerous occasions in furtherance of the foregoing

        scheme or artifice against the Plaintiffs and others.

39.     Upon information and belief, Flagstad, Oxford, FFA and Cloverpoint communicated with

        one another through the use of electronic mail and/or telephone in order for cash transfers

        and “loans” to be made from Folding Light to Flagstad, Oxford, FFA and Cloverpoint.

        Information relating to additional victims is exclusively within the Defendants’ control.

40.     Upon information and belief, Flagstad, Oxford, FFA and Cloverpoint further

        communicated with one another and PNC Bank as well as other financial institutions,

        through the use of electronic mail, internet banking platforms, and/or telephone in order

        to effectuate cash transfers and “loans” from Folding Light accounts to the Defendants.

        Information relating to additional victims of the Defendants’ conduct is exclusively

        within the Defendants’ control.

41.     Folding Light received from the Trust $2,000,000 in funds intended for use as trading

        capital and not to be used for business operating expenses. Flagstad, over the course of

        the past year and a half, siphoned the funds Folding Light received from the Trust to

        himself personally, Oxford, FFA, Cloverpoint and/or to bank accounts outside of Folding

        Light for his own use and personal benefit and for the benefit of Oxford, FFA and

        Cloverpoint.

42.     The Defendants’ repeated use of the wires from 2019 to the present, in furtherance of the

        foregoing schemes or artifices, constituted acts of “racketeering activity” within the

        meaning of 18 U.S.C. § 1961(1)(B). Collectively, these violations constitute a “pattern of

        racketeering activity” within the meaning of 18 U.S.C. § 1961(5).




                                                -13-
      Case: 1:20-cv-02242 Document #: 1 Filed: 04/09/20 Page 14 of 32 PageID #:14




43.     The Defendants engaged in an unlawful pattern of racketeering activity to defraud the

        Plaintiffs and other unknown victims.

44.     By virtue of these violations of 18 U.S.C. § 1962(c), the Defendants are liable to the

        Plaintiffs for three times the damages they have sustained as a result of the Defendants’

        conduct, plus the costs of this suit, including reasonable attorneys’ fees, pursuant to

        18 U.S.C. § 1964(c).

        WHEREFORE, the Trust and Folding Light pray for the following relief against

Defendants Flagstad, Oxford, FFA and Cloverpoint:

        a.        Award the Plaintiffs damages in an amount in excess of $2,000,000;

        b.        Pursuant to 18 U.S.C. § 1964(c), award the Plaintiffs three times the amount of

                  actual damages incurred as a result of the Defendants’ conduct;

        c.        Award costs of litigation including; but not limited to, attorneys’ fees, court costs

                  and expert costs;

        d.        Award prejudgment interest on any monetary awards to the Plaintiffs; and

        e.        For such other and further relief the court deems is just.

                                          COUNT II
             (Conspiracy to Violate Section 1962(c) of RICO, 18 U.S.C. § 1962(d))

45.     The Trust and Folding Light reallege paragraphs 1 through 44 as though fully set forth

        herein.

46.     RICO makes it unlawful for any person to conspire to violate subsection (c) of Title 18,

        Section 1962. See 18 U.S.C. § 1962(d).

47.     Defendants collectively joined in agreement and conspired with one another to commit at

        least two predicate acts of racketeering activity enumerated in 18 U.S.C. § 1961(1)(B), in

        violation of 18 U.S.C. § 1962(d).
                                                   -14-
      Case: 1:20-cv-02242 Document #: 1 Filed: 04/09/20 Page 15 of 32 PageID #:15




48.     By virtue of their violation of 18 U.S.C. § 1962(d), the Defendants are liable to the

        Plaintiffs for three times the damages they have sustained as a result of the Defendants’

        conduct, plus the costs of this suit, including reasonable attorneys’ fees, pursuant to

        18 U.S.C. § 1964(c).

        WHEREFORE, the Trust and Folding Light pray for the following relief against

Defendants Flagstad, Oxford, FFA and Cloverpoint:

        a.        Award the Plaintiffs damages in an amount in excess of $2,000,000;

        b.        Pursuant to 18 U.S.C. § 1964(c), award the Plaintiffs three times the amount of

                  actual damages incurred as a result of the Defendants’ conduct;

        c.        Award costs of litigation including; but not limited to, attorneys’ fees, court costs

                  and expert costs;

        d.        Award prejudgment interest on any monetary awards to the Plaintiffs; and

        e.        For such other and further relief the court deems is just.

                                            COUNT III
                                        (Common Law Fraud)

49.     The Trust and Folding Light reallege paragraphs 1 through 28 as though fully set forth

        herein.

50.     Folding Light received from the Trust $2,000,000 in funds intended for use as trading

        capital and not to be used for business operating expenses. Flagstad over the course of

        the past year and a half siphoned the funds Folding Light received from the Trust to

        himself personally, Oxford, FFA, Cloverpoint and/or to bank accounts outside of Folding

        Light for his own use and personal benefit and for the benefit of Oxford, FFA and

        Cloverpoint.



                                                   -15-
      Case: 1:20-cv-02242 Document #: 1 Filed: 04/09/20 Page 16 of 32 PageID #:16




51.     At the time that Flagstad represented to the Trust that its investment would be used for

        Folding Light trading capital, Flagstad was soliciting funds from the Trust so he could

        use them personally, for Oxford, FFA and Cloverpoint. Once the Trust funds were

        received at Folding Light, Flagstad began stealing them for his own personal benefit and

        his Flagstad Companies including Oxford, FFA and Cloverpoint.

52.     At the time that Flagstad made the representations to the Trust, he knew that his

        representations were false and that he needed the Trust’s cash to support his lavish

        personal lifestyle and his other Flagstad Companies including Oxford, FFA and

        Cloverpoint.

53.     Flagstad made the representations to the Trust with the intent to fraudulently obtain its

        money so he could use the Trust’s funds for his personal use and benefit as well as

        Oxford, FFA and Cloverpoint. He did not and not for Folding Light’s trading account.

54.     The Trust was reasonably induced by Flagstad’s representations to invest funds into

        Folding Light and did so.

55.     Flagstad’s representations and wrongful conduct constitute fraud.

56.     The Trust and Folding Light have incurred damages in excess of $2,000,000.

57.     The Trust and Folding Light have no adequate remedy at law. Money damages alone

        will not, and cannot, compensate the Trust and Folding Light for the loss of goodwill, or

        the loss of business opportunities, which they will suffer as a result of the actions of these

        Defendants.

58.     By their conduct, Defendants have demonstrated their willingness to continue to engage

        in continuous fraudulent acts. It is clear that the injury to the Trust and Folding Light is

        immediate and irreparable.

                                                -16-
      Case: 1:20-cv-02242 Document #: 1 Filed: 04/09/20 Page 17 of 32 PageID #:17




59.     The Trust and Folding Light have demonstrated that these Defendants have, and unless

        restrained will continue to, engage in conduct which is alleged herein.          There is a

        likelihood that the Trust and Folding Light will prevail on the merits of this action.

60.     Should the Court grant interlocutory injunctive relief to the Trust and Folding Light, the

        burden on these Defendants will be slight compared to the injury to the Trust and Folding

        Light if it is not granted. No injury to these Defendants will result from an order which

        requires these Defendants to comport their actions to the law.

61.     The granting of an injunction will not disserve the public interest. Indeed, injunctive

        relief would protect against the continuing fraud that Flagstad Companies continue to

        engage in.

62.     Whereas here, Flagstad Companies including Folding Light business operations are

        permeated by fraud, the Trust and Folding Light have made the requisite showing that

        assets will be dissipated during the pendency of the proceedings unless Defendants’

        assets are frozen and a receiver appointed to marshal and protect them.

        WHEREFORE, the Trust and Folding Light pray for the following relief against

Defendants Flagstad, Oxford, FFA and Cloverpoint:

        a.     Entry of a preliminary and permanent injunction against these Defendants, and

               each of them, from engaging in fraudulent acts and practices in violation of the

               Illinois law;

        b.     Entry of a preliminary and permanent injunction against these Defendants, and

               each of them, enjoining and restraining them from destroying or disposing of any

               books, records, or accounts or of any property, whether real, personal, or mixed;




                                                -17-
Case: 1:20-cv-02242 Document #: 1 Filed: 04/09/20 Page 18 of 32 PageID #:18




  c.    Entry of a preliminary and permanent injunction against the Defendants enjoining

        and restraining any Defendant or person acting on their behalf, from withdrawing

        transferring or disposing of any property owned by these Defendants, and each of

        them, whether real, personal, or mixed;

  d.    Entry of an order appointing a receiver with the power to sue for, collect, receive

        and take into his possession all the goods and chattels, rights and credits, moneys

        and effects, lands and tenements, books, records, documents, papers, choses in

        action, bills, notes and property of every description, which were derived by

        means of the illegal practices described above;

  e.    Entry of a judgment in favor of the Trust and Folding Light against the above

        Defendants, and each of them, for compensatory damages in an amount to be

        proven at trial, but which is not less than $2.0 million;

  f.    An award of punitive damages in an amount to be proven at trial;

  g.    Entry of an order freezing the assets of these Defendants and ordering the

        appointment of a receiver over Defendants’ assets;

  h.    The imposition of a constructive trust on these Defendants on all monies or

        property obtained by or through their wrongful conduct as alleged herein;

  i.    An order prohibiting the Defendants from filing a petition for relief under the

        United States Bankruptcy Code, 11 U.S.C. § 101 et seq., without prior permission

        from this Court;

  j.    An order awarding the Trust its costs and attorney’s fees; and

  k.    Such further and additional relief as the Court may deem appropriate.



                                         -18-
      Case: 1:20-cv-02242 Document #: 1 Filed: 04/09/20 Page 19 of 32 PageID #:19




                                          COUNT IV
                                       (Conversion/Theft)

63.     The Trust and Folding Light reallege paragraphs 1 through 28 as though fully set forth

        herein.

64.     Folding Light received from the Trust $2,000,000 in funds for use as trading capital and

        which were not to be used for Folding Light business operations. Flagstad, Oxford,

        FFA, and Cloverpoint had no legal right to take or use Folding Light funds the Trust had

        invested in Folding Light for their own use and benefit.

65.     Upon information and belief, beginning in May 2018 Flagstad, Oxford, FFA and

        Cloverpoint began siphoning Folding Light cash into other accounts Flagstad controls

        outside of Folding Light. He did this without Folding Light or the Trust’s consent and

        for his own personal use and benefit and to Folding Light and the Trust’s detriment.

66.     Upon information and belief, the wrongful cash transfers amount to at least $849,000.

        The illegal cash transfers were made without the consent of Folding Light Members or

        the Trust.

67.     Flagstad, Oxford, FFA and Cloverpoint’s transfers constituted the conversion of funds

        from Folding Light. None of the funds converted have been repaid to Folding Light or

        returned to the Trust.

68.     Flagstad, Oxford, FFA and Cloverpoint continue to possess, control, or have wrongfully

        benefitted from their conversion of Folding Light cash and funds the Trust invested.

69.     Flagstad, Oxford, FFA and Cloverpoint wrongfully assumed control and possession of

        Folding Light cash from its bank accounts, and have used Folding Light cash wrongfully

        for their personal use and benefit and to the detriment of Folding Light and the Trust.



                                               -19-
      Case: 1:20-cv-02242 Document #: 1 Filed: 04/09/20 Page 20 of 32 PageID #:20




70.     The Trust has made demand upon Flagstad for the return of the cash stolen from Folding

        Light.

71.     Despite the Trust’s demands for payment, Flagstad has refused and continues to refuse to

        return the cash converted from Folding Light.

72.     The Trust and Folding Light have no adequate remedy at law. Money damages alone

        will not, and cannot, compensate the Trust and Folding Light for the loss of goodwill, or

        the loss of business opportunities, which they will suffer as a result of the actions of these

        Defendants.

73.     By their conduct, Defendants have demonstrated their willingness to continue to engage

        in the conversion and theft of Folding Light assets. It is clear that the injury to the Trust

        and Folding Light is immediate and irreparable.

74.     The Trust and Folding Light have demonstrated that these Defendants have, and unless

        restrained will continue to, engage in conduct which is alleged herein.           There is a

        likelihood that the Trust and Folding Light will prevail on the merits of this action.

75.     Should the Court grant interlocutory injunctive relief to the Trust and Folding Light, the

        burden on these Defendants will be slight compared to the injury to the Trust and Folding

        Light if it is not granted. No injury to these Defendants will result from an order which

        requires these Defendants to comport their actions to the law.

76.     The granting of an injunction will not disserve the public interest. Indeed, injunctive

        relief would protect against the continuing fraud that Flagstad and Flagstad Companies

        continue to engage in.

77.     Whereas here, Flagstad’s Companies and Folding Light are permeated by fraud, the Trust

        and Folding Light have made the requisite showing that assets will be dissipated during

                                                -20-
    Case: 1:20-cv-02242 Document #: 1 Filed: 04/09/20 Page 21 of 32 PageID #:21




       the pendency of the proceedings unless Defendants’ assets are frozen and a receiver

       appointed to marshal and protect them.

       WHEREFORE, the Trust and Folding Light pray for the following relief against

Defendants Flagstad, Oxford, FFA and Cloverpoint:

       a.     Entry of a preliminary and permanent injunction against these Defendants, and

              each of them, from engaging in acts and practices in violation of the Illinois law;

       b.     Entry of a preliminary and permanent injunction against these Defendants, and

              each of them, enjoining and restraining them from destroying or disposing of any

              books, records, or accounts or of any property, whether real, personal, or mixed;

       c.     Entry of a preliminary and permanent injunction enjoining and restraining any

              Defendant or person acting on their behalf, from withdrawing transferring or

              disposing of any property owned by these Defendants and each of them whether

              real, personal, or mixed;

       d.     Entry of an order appointing a receiver with the power to sue for, collect, receive

              and take into his possession all the goods and chattels, rights and credits, moneys

              and effects, lands and tenements, books, records, documents, papers, choses in

              action, bills, notes and property of every description, which were derived by

              means of the illegal practices described above;

       e.     Entry of a judgment in favor of the Trust and Folding Light against the above

              Defendants, and each of them, for compensatory damages in an amount to be

              proven at trial, but which is not less than $2.0 million;

       f.     An award of punitive damages in an amount to be proven at trial;



                                                -21-
      Case: 1:20-cv-02242 Document #: 1 Filed: 04/09/20 Page 22 of 32 PageID #:22




        g.        Entry of an order freezing the assets of these Defendants and ordering the

                  appointment of a receiver over Defendants’ assets;

        h.        The imposition of a constructive trust on these Defendants on all monies or

                  property obtained by or through their wrongful conduct as alleged herein;

        i.        An order prohibiting the Defendants from filing a petition for relief under the

                  United States Bankruptcy Code, 11 U.S.C. § 101 et seq., without prior permission

                  from this Court;

        j.        An order awarding the Trust its costs and attorney’s fees; and

        k.        Such further and additional relief as the Court may deem appropriate.

                                            COUNT V
                                     (Breach of Fiduciary Duty)

78.     The Trust and Folding Light reallege paragraphs 1 through 28 as though fully set forth

        herein.

79.     At all times relevant hereto, Flagstad was a Folding Light Member and acted as its Lead

        Manager and was an agent for his principal Folding Light.

80.     As an agent for Folding Light and as its Lead Member, Flagstad had a fiduciary duty of

        loyalty and good faith and is required to behave in a manner consistent with and solely

        with Folding Light and the Trust’s best interest.

81.     Flagstad was further required to preserve and promote Folding Light’s business and to

        preserve its assets for Folding Light’s benefit and its members, including the Trust.

82.     Flagstad intentionally and willfully breached his fiduciary duty owed to Folding Light

        and the Trust by embezzling cash from Folding Light for his own personal use and

        benefit through unauthorized cash transfers from Folding Light bank accounts to himself

        personally, Oxford, FFA, Cloverpoint and other accounts outside of Folding Light.
                                                 -22-
      Case: 1:20-cv-02242 Document #: 1 Filed: 04/09/20 Page 23 of 32 PageID #:23




83.     Flagstad further breached his fiduciary duty owed to the Trust and Folding Light by

        otherwise generally in mismanaging Folding Light assets and by the actions complained

        of above.

84.     As a direct and proximate result of one or more of Flagstad’s foregoing wrongful acts or

        omissions, Flagstad has caused and is causing irreparable harm, as well as substantial

        monetary damages to the Trust and Folding Light in an amount of at least $2,000,000.

        The Trust and Folding Light have no adequate remedy at law. Money damages alone

        will not, and cannot, compensate the Trust and Folding Light for the loss of goodwill, or

        the loss of business opportunities, which they will suffer as a result of the actions of these

        Defendants

        WHEREFORE, the Trust and Folding Light pray for the following relief against

Defendants Flagstad, Oxford, FFA and Cloverpoint:

        a.     Entry of a preliminary and permanent injunction against these Defendants, and

               each of them, from engaging in acts and practices in violation of the Illinois law;

        b.     Entry of a preliminary and permanent injunction against these Defendants, and

               each of them, enjoining and restraining them from destroying or disposing of any

               books, records, or accounts or of any property, whether real, personal, or mixed;

        c.     Entry of a preliminary and permanent injunction enjoining and restraining any

               Defendant or person acting on their behalf, from withdrawing transferring or

               disposing of any property owned by these Defendants and each of them whether

               real, personal, or mixed;

        d.     Entry of an order appointing a receiver with the power to sue for, collect, receive

               and take into his possession all the goods and chattels, rights and credits, moneys

                                                -23-
      Case: 1:20-cv-02242 Document #: 1 Filed: 04/09/20 Page 24 of 32 PageID #:24




                  and effects, lands and tenements, books, records, documents, papers, choses in

                  action, bills, notes and property of every description, which were derived by

                  means of the illegal practices described above;

        e.        Entry of a judgment in favor of the Trust and Folding Light against the above

                  Defendants, and each of them, for compensatory damages in an amount to be

                  proven at trial, but which is not less than $2.0 million;

        f.        An award of punitive damages in an amount to be proven at trial;

        g.        Entry of an order freezing the assets of these Defendants and ordering the

                  appointment of a receiver over Defendants’ assets;

        h.        The imposition of a constructive trust on these Defendants on all monies or

                  property obtained by or through their wrongful conduct as alleged herein;

        i.        An order requiring Flagstad to forfeit all compensation received from Folding

                  Light during the time in which he breached his fiduciary duties owed to Folding

                  Light and the Trust;

        j.        An order prohibiting the Defendants from filing a petition for relief under the

                  United States Bankruptcy Code, 11 U.S.C. § 101 et seq., without prior permission

                  from this Court;

        k.        An order awarding the Trust its costs and attorney’s fees; and

        l.        Such further and additional relief as the Court may deem appropriate.

                                             COUNT VI
                                         (Breach of Contract)

85.     The Trust and Folding Light reallege paragraphs 1 through 28 as though fully set forth

        herein.



                                                   -24-
      Case: 1:20-cv-02242 Document #: 1 Filed: 04/09/20 Page 25 of 32 PageID #:25




86.     The Trust acquired all interest in Folding Light pursuant to the Folding Light Limited

        Liability Agreement effective as of February 1, 2018 (“the Agreement”) and attached

        hereto as Exhibit 1.

87.     The Trust has fully performed all obligations under the Agreement.

88.     Pursuant to the terms of the Agreement, among other things, Flagstad was to act in the

        best interest of Folding Light and its Members. Flagstad as a Member and Lead Manager

        furthermore had fiduciary duties owed to Folding Light and its Members, including the

        Trust.

89.     The Agreement further requires unanimous written consent of the Members before the

        Company or its Mangers could dilute a Members’ interest as Flagstad did here with the

        outright theft of Folding Light cash. The Agreement also requires that Flagstad as a

        Folding Light Manager and its Lead Manager keep or cause to be kept complete and

        accurate books and records of the Company along with supporting documentation for

        transactions with respect to the conduct of the Company’s business. Flagstad materially

        breached the Agreement in failing to keep or have kept accurate books and records as the

        Agreement requires.

90.     Flagstad further materially breached the Agreement in acquiring real and/or personal

        property through converted Folding Light cash and holding it in his name or a Flagstad

        Company such as Oxford, FFA or Cloverpoint.

91.     Flagstad’s outright conversion of Folding Light cash constitutes a material breach of the

        Agreement.

92.     The Trust has made demand upon Flagstad for the return of the cash stolen from Folding

        Light. The Trust has further made a demand upon Flagstad for an accounting and to

                                              -25-
      Case: 1:20-cv-02242 Document #: 1 Filed: 04/09/20 Page 26 of 32 PageID #:26




        inspect the books and records of Folding Light which has he has failed or refused to

        provide.

93.     Despite the Trust’s demands for payment, Flagstad has refused and continues to refuse to

        return the cash converted from Folding Light.

94.     The Agreement provides that in the event of a breach or even threatened breach of one or

        more provisions of the Agreement, that the party who is or may be injured shall be

        entitled to the following preliminary and permanent injunctive relief (i) restraining and

        enjoining any act which would constitute a breach, (ii) compelling the performance of

        any obligation under the Agreement that if not performed would constitute a breach of

        the Agreement, and such relief may be obtained without the showing of actual irreparable

        harm and no bond or security shall need to be furnished.

        WHEREFORE, the Trust and Folding Light demand, prays for the following relief

against Flagstad:

        a.     Entry of a preliminary and permanent injunction against Flagstad from engaging

               in acts and practices in violation of the Agreement;

        b.     Entry of a preliminary and permanent injunction against Flagstad enjoining and

               restraining him from destroying or disposing of any books, records, or accounts or

               of any property, whether real, personal, or mixed;

        c.     Entry of a preliminary and permanent injunction enjoining and restraining

               Flagstad or any person acting on their behalf, from withdrawing transferring or

               disposing of any Folding Light property whether real, personal, or mixed;

        d.     Entry of an order appointing a receiver with the power to sue for, collect, receive

               and take into his possession all the goods and chattels, rights and credits, moneys

                                               -26-
      Case: 1:20-cv-02242 Document #: 1 Filed: 04/09/20 Page 27 of 32 PageID #:27




               and effects, lands and tenements, books, records, documents, papers, choses in

               action, bills, notes and property of every description, which were derived by

               means of the illegal practices described above;

        e.     Entry of a judgment in favor of the Trust and Folding Light against Flagstad for

               compensatory damages in an amount to be proven at trial, but which is not less

               than $2.0 million;

        f.     An award of punitive damages in an amount to be proven at trial;

        g.     The imposition of a constructive trust on all monies or property Flagstad obtained

               by or through his wrongful conduct as alleged herein;

        h.     An order awarding the Trust its costs and attorney’s fees; and

        i.     Such further and additional relief as the Court may deem appropriate.

                                           COUNT VII
                                        (Civil Conspiracy)

95.     The Trust and Folding Light reallege paragraphs 1 through 28 and paragraph 49 through

        94 as though fully set forth herein.

96.     The Defendants acted in concert, and conspired with each other to violate the common

        law as alleged herein in the preceding Counts III, IV, V and VI. Flagstad, Oxford, FFA

        and Cloverpoint were aware of the conspiracy and knowingly participated therein.

        Oxford, FFA and Cloverpoint participated in accepting and wrongfully transferring funds

        from Folding Light in coordination with Flagstad. The scheme Flagstad, Oxford, FFA

        and Cloverpoint participated in led to the conversion of Folding Light trading capital and

        which the Trust had invested in Folding Light. Flagstad, Oxford, FFA and Cloverpoint

        acted in concert to commit illegal acts, including but without limitation, the claims

        alleged herein.
                                               -27-
       Case: 1:20-cv-02242 Document #: 1 Filed: 04/09/20 Page 28 of 32 PageID #:28




97.      Flagstad, Oxford, FFA and Cloverpoint had a meeting of the minds on the course of

         action as alleged in the preceding Counts III, IV, V and VI, including the conversion, and

         wrongful use of Folding Light cash the Trust had provided through its investment.

98.      The Trust’s damages, including but not limited to the diminution of the value of Folding

         Light and loss of business opportunities, cannot be adequately compensated through

         remedies at law alone, thereby requiring equitable relief in addition to compensatory and

         punitive relief. Furthermore, the Agreement permits and allows for injunctive relief under

         these circumstances of a material breach as Flagstad has done herein.

99.      Flagstad, Oxford, FFA and Cloverpoint’s actions will continue to cause harm to Folding

         Light and the Trust unless restrained.

100.     Should this court grant injunctive relief to the Trust and Folding Light , the burden on the

         Defendants would be slight compared to the injury to the Trust and Folding Light if it

         was not granted. No injury to the Defendants would result from an order requiring them

         to comport their actions under the law. There is a likelihood that the Trust and Folding

         Light will prevail on the merits.

101.     The granting of an injunction will not disserve the public interest. Indeed, granting the

         injunction would ensure that the Defendants are not able to injure others with their

         continued unlawful conduct. And, the Agreement provides for the issuance of an

         injunction whereas here Flagstad has materially breached the Agreement.

         WHEREFORE, the Trust and Folding Light pray for the following relief against

Defendants Flagstad, Oxford, FFA and Cloverpoint:

         a.     Entry of a preliminary and permanent injunction against these Defendants, and

                each of them, from engaging in acts and practices in violation of the Illinois law;

                                                  -28-
Case: 1:20-cv-02242 Document #: 1 Filed: 04/09/20 Page 29 of 32 PageID #:29




  b.    Entry of a preliminary and permanent injunction against these Defendants, and

        each of them, enjoining and restraining them from destroying or disposing of any

        books, records, or accounts or of any property, whether real, personal, or mixed;

  c.    Entry of a preliminary and permanent injunction enjoining and restraining any

        Defendant or person acting on their behalf, from withdrawing transferring or

        disposing of any property owned by these Defendants and each of them whether

        real, personal, or mixed;

  d.    Entry of an order appointing a receiver with the power to sue for, collect, receive

        and take into his possession all the goods and chattels, rights and credits, moneys

        and effects, lands and tenements, books, records, documents, papers, choses in

        action, bills, notes and property of every description, which were derived by

        means of the illegal practices described above;

  e.    Entry of a judgment in favor of the Trust and Folding Light against the above

        Defendants, and each of them, for compensatory damages in an amount to be

        proven at trial, but which is not less than $2.0 million;

  f.    An award of punitive damages in an amount to be proven at trial;

  g.    Entry of an order freezing the assets of these Defendants and ordering the

        appointment of a receiver over Defendants’ assets;

  h.    The imposition of a constructive trust on these Defendants on all monies or

        property obtained by or through their wrongful conduct as alleged herein;

  i.    An order prohibiting the Defendants from filing a petition for relief under the

        United States Bankruptcy Code, 11 U.S.C. § 101 et seq., without prior permission

        from this Court;

                                         -29-
       Case: 1:20-cv-02242 Document #: 1 Filed: 04/09/20 Page 30 of 32 PageID #:30




         j.       An order awarding the Trust its costs and attorney’s fees; and

         k.       Such further and additional relief as the Court may deem appropriate.

                                            COUNT VIII
                                            (Accounting)

102.     The Trust realleges paragraphs 1 through 28 as though fully set forth herein.

103.     Flagstad’s conduct as alleged herein constitutes fraud, conversion and breaches of his

         respective fiduciary duties to Folding Light and its members, including the Trust.

104.     Flagstad, Oxford, FFA and Cloverpoint, through their actions and outright theft of

         Folding Light cash have funneled assets to various persons and entities unknown to the

         Trust.

105.     The Trust has made a demand for an accounting from Flagstad as Folding Light’s Lead

         Manager and the controlling Member of Oxford, FFA and Cloverpoint, and he has failed

         or otherwise refused to provide one.

106.     The Trust is entitled to an accounting because of Flagstad, Oxford FFA and Cloverpoint’s

         conversion of Folding Light assets, and fraud, conversion and breach of fiduciary duties

         as alleged herein. The accounting requested should be conducted in equity because:

                  •      The Trust has no adequate remedy at law for an accounting;

                  •      The accounting would be complex and intricate as Flagstad, Oxford, FFA

                         and Cloverpoint have engaged in numerous complex scams in order to

                         steal Folding Light assets; and

                  •      The total amounts due from Flagstad, Oxford, FFA and Cloverpoint are

                         unknown to the Trust because the individual Defendants have exclusive

                         knowledge of the accounts and cash transfers made from Folding Light

                         and in and out of Oxford, FFA and Cloverpoint. Only Flagstad, Oxford,
                                                 -30-
     Case: 1:20-cv-02242 Document #: 1 Filed: 04/09/20 Page 31 of 32 PageID #:31




                        FFA and Cloverpoint have the records necessary to conduct an accounting

                        that would reveal how and when Flagstad funneled assets from Folding

                        Light, to Oxford, FFA and Cloverpoint and where the assets are now

                        located.

          WHEREFORE, for all the forgoing reasons, the Trust respectfully request the following

relief:

          a.     An order compelling Flagstad, Oxford, FFA and Cloverpoint to account for all

                 transactions with Folding Light and in particular when Folding Light assets were

                 converted into their own interest;

          b.     A judgment entered in favor of the Trust and Folding Light and against Flagstad,

                 Oxford, FFA and Cloverpoint for all loses sustained resulting from the

                 Defendants’ fraud, conversion and breach of fiduciary duties;

          c.     An order awarding the Trust and Folding Light its costs and attorney’s fees

                 incurred in this action; and

          d.     Such further and additional relief as the Court may deem appropriate.




                                                 -31-
Case: 1:20-cv-02242 Document #: 1 Filed: 04/09/20 Page 32 of 32 PageID #:32




                                  Respectfully submitted,

                                  THE JAMES STREIBICH REVOCABLE TRUST
                                  OF 2002, an Illinois Trust, individually, and
                                  Derivatively, on behalf of FOLDING LIGHT, LLC,
                                  a Delaware Limited Liability Company



                                  By: /s William K. Kane
                                  One of Its Attorneys
                                  William K. Kane, Esq. (6194466)
                                  David M. Poell, Esq.(6302765)
                                  SHEPPARD MULLIN RICHTER & HAMPTON
                                  LLP
                                  Three First National Plaza
                                  70 West Madison Street, 48th floor
                                  Chicago, Illinois 60602
                                  Telephone: 312.499.6300
                                  Facsimile: 312.499.6301
                                  wkane@sheppardmullin.com
                                  dpoell@sheppardmullin.com


                                  Counsel for Plaintiffs, The James Streibich
                                  Revocable Trust of 2002, an Illinois Trust,
                                  individually, and derivatively, on behalf of Folding
                                  Light, LLC, a Delaware Limited Liability
                                  Company.




                                   -32-
